It is urged upon motion for rehearing, that our opinion seems to indicate that it was decided on errors which were not shown by the bills of exception, but must have been deduced by us from matters which, if they appear at all, are in the statement of facts, and not in said bills. We do not think so, and in this connection we call attention to what we said in the case of Plummer v. State (decided at this term), on rehearing, and add that Articles 2059 and 2060, of Vernon's Civil Statutes, and Article 744, of our C.C.P., seem to provide the statutory rules governing the relation of bills of exception to statements of fact, and that any decision of the court which goes beyond a fair construction of said articles, would not be followed by us.
Adverting to the opinion in this case, we note that we held that Alex George, being a material witness for the defense, might be attacked by the State, by showing anything said or done by him in an effort to corrupt the witnesses for the State, but that in such attack, if the State got before the jury what was said and done in such effort, by other friends or relatives of the accused, who were not witnesses, and whose authority to so act was not shown to proceed from the accused, it would be reversible error. We look to see whether we got the facts upon which we based this part of our opinion, from the bill of exceptions:
Bill of exceptions No. 1, substantially sets forth that when Essie Thomas, the widow of deceased, was testifying the following questions were asked:
"Q. I want to ask you if Alex George said anything to you about a certain matter? I will ask it rather, did Alex George, either himself or with any one else, come to you in Shreveport, or anywhere else, after this killing, to talk to you about the killing?
A. She say Alex George and John Thomas and old man Nader they come down there and offer her six hundred dollars, because Elias Nader killed her husband. They give her that six hundred dollars to live on and her little boy. *Page 431 
Q. What, if anything, did Alex George want to do with the six hundred dollars?
A. She say they tell her give you that six hundred dollars to live on if she don't come to court and testify, you know, and they gave you that six hundred dollars."
Objection was made to these questions and answers on several grounds, among which are the following: — because it was an effort to impeach the witness on a collateral and irrelevant matter, and because the defendant, E.J. Nader, was in no way connected with the transaction inquired about, and could not be held responsible for the conduct of some other person, and because the matter testified to was highly prejudicial to the rights of the defendant, and was hearsay. The trial court appends an explanation to this bill, in which, among other things, he states that appellant objected to this testimony, because it was an effort to introduce prejudicial matter, with which defendant was not connected.
From appellant's bill of exceptions No. 1-A, it appears that the
"Isn't it a fact that you had done all you possibly could do to help A. Nader buy out Charles Barkett and Bill Thomas, and the widow of deceased, by paying them money not to prosecute Nader?" following question was asked the witness Alex George:
He was also asked as follows: "Is it not a fact that you know that the Naders with your help offered to pay Charles Barkett money to leave the country and not testify in this case?"
He was also asked if he and A. Nader, the uncle of the accused, and Bill Thomas, did not go to Shreveport and undertake a settlement of the case. The witness denied all these matters.
In his explanation to this bill, the court says, that timely exceptions to these questions and answers were made, on the grounds, among others, that no attempt had been made to connect the accused with said transactions, and that he was not responsible for the acts of his relatives and friends, and same would be hearsay.
By bill of exceptions No. 2, it is made to appear that the State placed on the witness stand Spero Assef, who testified over objection, that A. Nader, John Thomas, and others, came to Shreveport and offered to pay sums of money to Essie Thomas, widow of deceased, and Charles Barkett, if they would not appear as witnesses on this trial. In this explanation to this bill, the trial court states that after Alex George had denied that he went with A. Nader, the uncle of the accused, to Shreveport soon after the killing in question, and tried to induce Charles Barkett, and the widow of the deceased, to take money to remain away from the court, Spero Assef was then called on the witness stand by the State, and testified that about a month after the killing, Alex George, A. Nader, and John Thomas, came to Shreveport and offered Charles Barkett and Essie Thomas certain sums of money to remain away from court; that this was objected to for various reasons, among others, that *Page 432 
the defendant was not connected therewith, and that it was an effort to impeach Alex George on a collateral matter.
We have given the substance of these bills of exceptions, setting forth the matters held by us to be inadmissible, to wit: that A. Nader and John Thomas, who were not witnesses, and one of whom was the uncle of appellant, were present and took part in whatever corruptive efforts were sought to be proven against the witness Alex George. More than a score of cases are cited by Mr. Branch, in Section 862 of his work on Criminal Law, all holding that the defendant cannot be bound by efforts of his relatives, attorneys, or friends, to suppress or manufacture testimony, which efforts were without his knowledge or consent; yet, in face of these authorities, we find that the State, as it appears from bill of exceptions No. 1a, is permitted to ask Alex George: "Is it not a fact that you know that the Naders, with your help, offered to pay Charles Barkett money to leave the country?" etc.
From the record, it is perfectly clear that the Naders referred to are the accused and his uncle, and the only inference from said questions is, that appellant and A. Nader acted together in trying to corrupt said witnesses:
In bill No. 1, it will be observed that the witness repeatedly answered: "They came down there and offered . . . They gave her that . . . They told her." This will not do. Evidence as damaging to an accused as is proof that his uncle went to the widow of the deceased, and offered her money not to appear at court, cannot be gotten before the jury in such manner. The question involved is not what they did, but what Alex George did; — not what they
said, but what Alex George said. Alex George was the witness;they were not. Alex George, upon his denial that he was present and heard A. Nader and John Thomas make the corruptive offer, could not be impeached by proof of the fact that he was present and heard them make such offer. No such predicate or evidence is admissible, in the absence of something connecting the defendant therewith. Such effort would be manifestly, not only to impeach the witness George on an immaterial and irrelevant matter, but also to get before the jury exceedingly harmful and injurious evidence of wrongful acts on the part of relatives and friends of the appellant, with which he is not connected, and the burden of which he ought not to be made to bear.
Complaint is made of our statement in the opinion, that "another offer was made of the same amount of money to the son of deceased," the complaint stating that such statement "is not true." The deceased was Bill Thomas. We quote from the testimony of Spero Assef: "This second offer of six hundred dollars was made to Bill Thomas's boy."
We have carefully examined all of said motion, and noted its *Page 433 
contentions, but believe a correct decision was announced by us originally; and said motion is accordingly overruled.
Overruled.